DETAILED ACTION

This is in response to the Amendment filed 11/11/2020, in which claims 1-8, 13-24 are presented for examination.    

Allowable Subject Matter
Claims 1-8, 13-24 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art or record fails to reasonably disclose the combination of elements as claimed and arranged by the applicant.  
	The examiner has found the following prior art best matching the applicant’s claims:
	Shanmugam (US Publication No. 20160165663 A1), 
	Stassen (US Publication No. 20150189543 A1), and 
	Kleinpeter (US Publication No. 20150177938 A1).

Regarding claim 1, Shanmugam discloses a method comprising: 
in response to receiving a streaming session request from a mobile device (e.g., RTSP client executing in mobile device MD1), sending, from a server computing system (e.g., RTSP server) to the mobile device, a port identifier (e.g., UDP port identifiers) for 
Stassen discloses receiving, at the server computing system (e.g., server hosting the wireless site 209a), a plurality of redundant sets of data representing a request to modify streaming media content, ([0054], the wireless site 209a determines whether the incoming request is identical to a prior request for missing/erroneous packets.  The request for missing/erroneous packets corresponds to the claimed request to modify streaming media content.  The wireless site 209a determining whether the incoming request is identical to a prior request implies that redundant requests are received at the server.)
executing the request to modify streaming media content in real time and notifying the mobile device (e.g., the mobile station 111) about the execution; and ([0054], executing the request to modify streaming media content by correcting media, and notifying the mobile device about the execution by transmitting the corrected media to the mobile station 111.) 
Kleinpeter discloses each set identified by an identical sequence identifier; ([0090] – the same request sent to the server multiple time is associated with a unique identifier to allow the server to weed out redundant requests.)
triggering discard of other redundant sets of data having the identical sequence identifier. ([0090] – the same request sent to the server multiple time is associated with 
	However, the prior art of record fails to reasonably suggest or teach receiving, at the server computing system, a plurality of redundant sets of data representing a real time control request to modify streaming media content, each set identified by an identical sequence identifier, the real time control request being transmitted remotely from a controller device via the mobile device; in combination with other elements recited in claim 1.  As such, claim 1 is allowed.
	Claims 13, 21 are allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Weiwei Y. Stiltner/
Examiner, Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451